NO.
12-06-00415-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
SAUL ZAMORA,      §                      APPEAL FROM THE 217TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      ANGELINA
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
 
PER CURIAM
 
            Saul Zamora
appeals the revocation of his community supervision and subsequent conviction
of aggravated assault and escape, for which he was sentenced to imprisonment
for ten years for each conviction. 
Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by indictment with one count of aggravated assault and another
count of escape, to which he pleaded “guilty” on each count.  The trial court deferred finding Appellant “guilty”
and placed him on community supervision for ten years.  




            Thereafter,
the State filed a motion to revoke Appellant’s community supervision and to
proceed to final adjudication, alleging that Appellant had violated certain
terms of his community supervision. 
Appellant pleaded “true” to some of the State’s allegations, but pleaded
“not true” to others.  Subsequently, a
hearing was held on the State’s motion, and the trial court found that
Appellant had violated certain terms of his probation as alleged.  The trial court revoked Appellant’s community
supervision, adjudicated Appellant guilty on each count, and assessed Appellant’s
punishment at imprisonment for ten years on each count.  This appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel states that he has
diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal
can be predicated.  He further relates
that he is well acquainted with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s brief presents a chronological summation of the procedural history
of the case and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal.1 
We have likewise reviewed the record for reversible error and have found
none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s
judgment is affirmed.
 
Opinion
delivered August 30, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief and that
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.